DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/22 has been entered.
 
Specification and Drawings
The applicant’s amended specification and drawings of 09/14/21 are accepted.

Response to Arguments
Applicant's arguments filed 04/28/22 have been fully considered but they are not persuasive.
For the 101 rejection, with respect to step 2A, prong one, the applicant argues:

    PNG
    media_image1.png
    467
    621
    media_image1.png
    Greyscale

In the 35 USC rejection below, the examiner has clearly highlighted which limitations are considered abstract and which of the three enumerated groupings they belong to. As seen below, all of the limitations that are considered abstract recite either mathematical concepts or mental processes.
With respect to step 2A, prong two, the applicant argues:

    PNG
    media_image2.png
    670
    575
    media_image2.png
    Greyscale

In the 35 USC rejection below, the examiner has clearly highlighted which limitations are considered “additional elements,” and explanation has be given as to why these “additional elements” do not integrate the judicial exception into a practical application. Contrary to the applicant’s assertions, the characterization of the downhole fluid, is not considered an improvement to the functioning of a computer, or to any other technology or technical field. As claimed, the phrase, “as a characterization of the downhole fluid” modifies the “second prediction” that is stored on one or more non-transitory computer-readable storage media. Merely describing the nature of a data result is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. It is not indicative of integration into a practical application.
Also, it should be noted that an improvement in the judicial exception itself is not an improvement in technology. Here, “the characterization of the downhole fluid while refraining from post-processing …” is a function of the prediction that is made using abstract mathematical models. Any improvement is more an improvement in the judicial exception itself, rather than an improvement in technology.
With respect to step 2B, the applicant argues:

    PNG
    media_image3.png
    685
    624
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    394
    622
    media_image4.png
    Greyscale

The invention is directed to collecting data (i.e. the obtaining step); processing data (i.e. the generating, determining, and accessing steps); and outputting data to a storage medium (i.e. the storing step). Nothing is done with the processed data. It remains on the computer. It is not used to control or transform any real-world structural element, such as a drill. Merely collecting data, processing data, and storing output data is well-understood, routine, or conventional. The added limitation of “a characterization of the downhole fluid while refraining from post-processing …” is not an affirmative action. Rather, it is a description of the nature of the stored second prediction data. Storing data of all types of well-understood, routine, or conventional.
With respect to the applicant’s arguments with respect to the 35 U.S.C. 103 rejection, the applicant’s arguments are moot in view of the modified 103 rejection made below, which was necessitated by the applicant’s amendments to the claims. The rationale for the rejection of each limitation is explained in detail.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 11, and 20 include the following limitation:
store/storing the second prediction on one or more non-transitory computer-readable storage media as a characterization of the downhole fluid while refraining from post-processing the measurement of the one or more properties to generate the characterization of the downhole fluid 
The examiner could not find support in the applicant’s disclosure for “characterizing the downhole fluid while refraining from post-processing the measurement of the one or more properties to generate the characterization of the downhole fluid” in the context of “storing the second prediction on one or more non-transitory computer-readable storage media.” The closest support found in the 01/29/19 specification was in paragraphs 0016 and 0052. Paragraph 0016 states, “To supplement and train the ANFIS, fluid data which is stored on a non-transitory computer-readable storage medium is utilized. The fluid data can be obtained from an optical-PVT (pressure-volume-temperature) database. The overall characterization of the downhole fluid is thus enhanced without post-processing of the measurements obtained from the fluid sensors.” Paragraph 0052 states, “At block 708, the second processor, using the ANFIS, calculates a second prediction of the properties of the downhole fluid using the first prediction of the properties from the fluid sensors, thereby providing a more accurate prediction of the downhole fluid without post-processing.”
These sections do not mention anything about storing the second prediction on one or more non-transitory computer-readable storage media as a characterization of the downhole fluid while refraining from post-processing the measurement of the one or more properties to generate the characterization of the downhole fluid. If anything, these sections discuss using stored data to calculate a second prediction, and the enhancement of the characterization of the downhole fluid being enhanced without post-processing appears to merely be a natural consequence of the process of generating the second prediction.  

All other claims depend on independent claims 1, 11, and 20, and they are also rejected as a result of their dependency.

Furthermore, claims 21-22 disclose the phrase “uncertainty threshold.” The examiner could not find support for an uncertainty threshold in the applicant’s disclosure. The closest support the examiner found was in paragraph 0053, which disclosed “low-uncertainty inputs.” But no teaching of any type of “threshold” was found.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11, and 20 include the following limitation:
store/storing the second prediction on one or more non-transitory computer-readable storage media as a characterization of the downhole fluid while refraining from post-processing the measurement of the one or more properties to generate the characterization of the downhole fluid
This limitation is indefinite because it is not clear how a stored data value can participate in an active action (i.e. refraining from post-processing). The limitation is also indefinite because it is not clear how a characterization of the downhole fluid can generate the characterization of the downhole fluid. How does a characterization of the downhole fluid generate itself?

All other claims depend on independent claims 1, 11, and 20, and they are also rejected as a result of their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method, which is a process. Independent claim 11 is directed to a fluid analysis tool, which is a machine. Independent claim 20 is directed to a non-transitory computer-readable storage medium, which is a manufacture. All other claims depend on independent claims 1, 11, and 20. As such, claims 1, 3-11, and 13-22 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
generating, at the one or more processors using a model, a first prediction of the one or more properties using the measurement from the one or more fluid sensors (This limitation recites an abstract idea in the form of mathematical concepts. Paragraph 0002 of the applicant’s 01/29/19 specification states, “Using the determined properties from the optical sensors, models such as neural network ensembles can provide predictions of the formation fluid.” Neural network ensembles are mathematical models.)
determining a need to refine the first prediction of the one or more properties based on an identification that at least a subset of the one or more properties of the downhole fluid in the first prediction are low-uncertainty inputs (This limitation recites an abstract idea in the form of a mental process. Making a determination to do something (i.e. refine the first prediction) based on an identification that a certain standard has been achieved (i.e. at least a subset of the one or more properties of the downhole fluid in the first prediction are low-uncertainty inputs) is an evaluation that can be performed in the human mind.)
accessing the first prediction as input to generate a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS) based on the determined need to refine the first prediction of the one or more properties (This limitation recites an abstract idea in the form of mathematical concepts. The applicant’s specification specifically describes ANFIS in the form of specific mathematical equations. For example, paragraph 0043 states, “The aggregated output of the ANFIS model in FIG. 4 can be calculated as …” (see equation 4).) 

Claim 11
generate, using a model, a first prediction based on a measurement of one or more properties of a downhole fluid obtained by the one or more fluid sensors (recites an abstract idea for the reasons discussed with respect to claim 1 above)
determine a need to refine the first prediction of the one or more properties based on an identification that at least a subset of the one or more properties of the downhole fluid in the first prediction are low-uncertainty inputs (recites an abstract idea for the reasons discussed with respect to claim 1 above)
access the first prediction as input to generate a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS) based on the determined need to refine the first prediction of the one or more properties (recites an abstract idea for the reasons discussed with respect to claim 1 above)

Claim 20
generating, using a model, a first prediction of the one or more properties using the measurement from the one or more fluid sensors (recites an abstract idea for the reasons discussed with respect to claim 1 above)
determining a need to refine the first prediction of the one or more properties based on an identification that at least a subset of the one or more properties of the downhole fluid in the first prediction are low-uncertainty inputs (recites an abstract idea for the reasons discussed with respect to claim 1 above)
accessing the first prediction as input to generate a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS) based on the determined need to refine the first prediction of the one or more properties (recites an abstract idea for the reasons discussed with respect to claim 1 above)

Claims 21-22
determining which of the one or more properties of the first prediction are below an uncertainty threshold (This limitation recites an abstract idea in the form of a mathematical concept. As seen in the 112(a) rejection below, the examiner could not find support in the applicant’s specification for an “uncertainty threshold.” However, paragraph 0053 appears to be the closest support for such a concept, and it states, “a processor can determine which properties of the first prediction need to be enhanced by the second processor … The processor determines which if the properties of the prediction the low-uncertainty inputs are by considering many factors such as the sum of the density components, the ratio of SARA components, and other suitable factors.” This section recites various mathematical relationships, such as a sum of density components and a ratio of SARA components.)
wherein the second prediction is generated for the one or more properties of the downhole fluid that are below the uncertainty threshold to improve the accuracy of the first prediction (This limitation recites an abstract idea in the form of a mathematical concept. As seen in the 112(a) rejection below, the examiner could not find support in the applicant’s specification for an “uncertainty threshold.” However, paragraph 0053 appears to be the closest support for such a concept, and it states, “Once the low-uncertainty inputs are determined, the second processor uses the ANFIS to calculate a second prediction …” This recites a mathematical calculation.)

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
A method comprising: obtaining, at one or more fluid sensors of a fluid analysis tool in a wellbore, a measurement of one or more properties of a downhole fluid, the fluid sensors communicatively coupled with one or more processors (Although this limitation recites different structural elements (such as fluid sensors and processors), the limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Here, the focus of the claim is on data processing using abstract mathematical concepts, and this limitation merely serves to gather the data used for the abstract data processing. There is no application or using of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, communicatively coupling the fluid sensors to the one or more processors merely use a computer as a tool to perform an abstract idea, which is not indicative of integration into a practical application (see MPEP 2106.05(f)).)
storing the second prediction on one or more non-transitory computer-readable storage media (A non-transitory computer-readable storage media is a structural element. However, this limitation merely uses a computer as a tool to perform an abstract idea. In addition, generically storing data on a non-transitory computer-readable storage media can be considered insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), which is not indicative of integration into a practical application. Also, storing data on one or more non-transitory computer readable storage media merely uses a computer as a tool to perform an abstract idea.) as a characterization of the downhole fluid while refraining from post-processing the measurement of the one or more properties to generate the characterization of the downhole fluid (This limitation appears to be merely descriptive of the nature of the second prediction data output; it is describing the second prediction as “a characterization of the downhole fluid …” Merely describing the nature of a data result is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. It is not indicative of integration into a practical application.)

Claims 3 and 13
wherein the first prediction and the second prediction are generated in real time (Paragraph 0016 of the applicant’s specification supports this limitation by stating, “one or more processors generates a first prediction of the properties of the downhole fluid in real time … the second processor, also in real time …” In view of this disclosure, the disclosure of “real time” is a product of using a computer as a tool to perform an abstract idea. This is not indicative of integration into a practical application.)

Claims 4 and 14
wherein the one or more fluid sensors are optical sensors (This limitation generally links the use of the judicial exception to a particular technological environment. It is not indicative of integration into a practical application.)

Claims 5 and 15
wherein the optical sensors are analyte specific broadband filters (This limitation generally links the use of the judicial exception to a particular technological environment. It is not indicative of integration into a practical application.)

Claims 6 and 16
wherein the one or more properties are selected from one or more of C1-C5 hydrocarbon concentration, gas oil ratio, sum of SARA (saturates, aromatics, resins, and asphaltenes) concentration, positive correlated saturates, and negative correlated saturates (This limitation links data to be processed with generic properties. It generally links the use of the judicial exception to a particular technological environment or field of use. It is not indicative of integration into a practical application.)

Claims 7 and 17
wherein the one or more non-transitory computer-readable storage media has instructions stored which are executed by the one or more processors, wherein the one or more non-transitory computer-readable media stores fluid data, wherein the ANFIS of the one or more processors generates the second prediction with the fluid data from the one or more non-transitory computer-readable storage media and the first prediction (This limitation merely uses a computer as a tool to perform an abstract idea. It is not indicative of integration into a practical application.)

Claims 8 and 18
wherein the one or more non-transitory computer-readable storage media has instructions stored which are executed by the one or more processors, wherein the one or more non-transitory computer-readable media stores fluid data, wherein the ANFIS of the one or more processors generates the second prediction with the fluid data from the one or more non-transitory computer-readable storage media and the measurement of the one or more properties from the one or more fluid sensors (This limitation merely uses a computer as a tool to perform an abstract idea. It is not indicative of integration into a practical application.)

Claims 9 and 19
receiving, via the one or more non-transitory computer-readable storage media from the one or more processors, data comprising the first prediction (This limitation merely uses a computer as a tool to perform an abstract idea. It is not indicative of integration into a practical application.)
storing, via the one or more non-transitory computer-readable storage media, the data comprising the first prediction (This limitation merely uses a computer as a tool to perform an abstract idea. It is not indicative of integration into a practical application.)

Claim 10
further comprising: transmitting the second prediction uphole (This limitation merely uses a computer as a tool to perform an abstract idea (the computer transmits data). It is not indicative of integration into a practical application.)

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

For the above reasons, claims 1, 3-11, and 13-22 do not qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-11, 13-14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al (US PgPub 20090030858) in view of Yun et al NPL (Yun, Zhang; Quan, Zhou; Caixin, Sun; Shaolan, Lei; Yuming, Liu; and Yang, Song. (2008). RBF Neural Network and ANFIS-Based Short-Term Load Forecasting Approach in Real-Time Price Environment. IEEE Transactions on Power Systems, 23(2), 853-858.)

With respect to claim 1, Hegeman et al discloses:
A method (abstract)
obtaining, at one or more fluid sensors of a fluid analysis tool in a wellbore, a measurement of one or more properties of a downhole fluid, the fluid sensors communicatively coupled with one or more processors (figure 1, reference 125; paragraph 0033 states, “Sensor(s) of the fluid analyzer module 125 may provide measurements as the fluid is being pumped … In the case of optical sensors (e.g., a spectrometer), optical densities received from the optical sensors may be used to compute a formation fluid composition.” See also figure 3 and paragraph 0044, which states, “In some implementations, the example methods and apparatus described herein may be implemented using a permanent downhole sensor tool.” Figure 1 shows an example controller and/or processing system 118, and figure 3 shows a data processor 254. Based on the disclosure, it is clear that the sensors are communicatively coupled to these processors. For example, paragraph 0044 states, “The example wireline tool 250 is provided with one or more sensor(s) 252 … used to measure fluid properties that can be communicated uphole to a data processor 254 and used to predict or estimate PVT fluid properties as described herein.”)
generating, at the one or more processors using a model, a first prediction of the one or more properties using the measurement from the one or more fluid sensors (abstract states, “Apparatus and methods to perform downhole fluid analysis using an artificial neural network are disclosed.”; paragraph 0024 states, “the methods and apparatus described herein may be used to predict or estimate PVT fluid properties used as input to thermodynamic models of reservoirs …”; paragraph 0044 states, “used to measure fluid properties that can be communicated uphole to a data processor 254 and used to predict or estimate PVT fluid properties …” (emphasis mine).; see also paragraphs 0025, 0047, 0054, 0061, 0064-0065, and 0082 for teachings of “models.”)
With respect to claim 1, Hegeman et al differs from the claimed invention in that it does not explicitly disclose: 
determining a need to refine the first prediction of the one or more properties based on an identification that at least a subset of the one or more properties of the downhole fluid in the first prediction are low-uncertainty inputs
accessing the first prediction as input to generate a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS) based on the determined need to refine the first prediction of the one or more properties
storing the second prediction on one or more non-transitory computer-readable storage media as a characterization of the downhole fluid while refraining from post-processing the measurement of the one or more properties to generate the characterization of the downhole fluid
With respect to claim 1, the following limitations are obvious in view of what Hegeman et al teaches:
determining a need to refine the first prediction of the one or more properties based on an identification that at least a subset of the one or more properties of the downhole fluid in the first prediction are low-uncertainty inputs (paragraph 0072 states, “The training database 2002 can be continuously expanded to refine the performance of the ANN 400 by periodically or aperiodically retraining the ANN 300 using the newly added laboratory-measured data.”; paragraphs 0077-0078 and 0089-0090 disclose an uncertainty value generator with uncertainty values; Although Hegeman et al does not teach the concept of “refinement” and “low-uncertainty inputs” together, it would be obvious to one of ordinary skill in the art, given Hegeman’s teachings of both refinement and uncertainty values, to determine the need to refine predictions based on identification of certain types of uncertainty values, such as low-uncertainty inputs.)
storing the second prediction on one or more non-transitory computer-readable storage media as a characterization of the downhole fluid while refraining from post-processing the measurement of the one or more properties to generate the characterization of the downhole fluid  (obvious in view of combination with Yun et al, as described below; Paragraph 0042 of Hegeman et al states, “To store measurement data, or any kind of data, acquired by the DFA tool 200 … the electronics system 214 is provided with a flash memory 236.” It would be obvious to store the output prediction data on such a memory. The second prediction is obvious in view of the teachings of Yun et al NPL, which are described below.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hegeman et al. The motivation for the skilled artisan in doing so is to gain the benefit of continuously improving the performance of the predictive models used.
With respect to claim 1, Yun et al NPL discloses:
accessing the first prediction as input to generate a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS) based on the determined need to refine the first prediction of the one or more properties (The abstract of Yun et al states, “a model to forecast short-term load is established by combining the radial basis function (RBF neural network with the adaptive neural fuzzy inference system (ANFIS) … This system integration will improve forecasting accuracy and overcome the defects of the RBF network.” Here, Yun et al NPL teaches using an artificial neural network (RBF) and then refining the results of that with ANFIS in order to achieve improved forecasting accuracy. The principle taught here renders the claimed limitation obvious, as the claimed limitation is directed to refining a first prediction with ANFIS, to achieve a second, more accurate prediction. The claimed limitation is obvious when considered in the context of the refinement and uncertainty teachings of Hegeman et al.) 
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yun et al into the invention of Hegeman et al. The motivation for the skilled artisan in doing so is to gain the benefit of even more accurate and reliable predictions.

With respect to claim 11, Hegeman et al discloses:
A fluid analysis tool (abstract; figures 1-2)
one or more fluid sensors (paragraphs 0030 and 0033)
one or more processors communicatively coupled with the one or more fluid sensors (paragraphs 0029, 0044, and 0071)
one or more non-transitory computer-readable storage media having instructions stored which when executed by the one or more processors, cause the one or more processors to: (paragraph 0071 state, “Additionally or alternatively, some or all of the blocks of the example apparatus 2000 or parts thereof, may be implemented using instructions, code, and/or other software and/or firmware, etc. stored on a machine accessible medium that, when executed by, for example, a processor system … perform the operations …”)
generate, using a model, a first prediction based on a measurement of one or more properties of a downhole fluid obtained by the one or more fluid sensors (abstract states, “Apparatus and methods to perform downhole fluid analysis using an artificial neural network are disclosed.”; paragraph 0024 states, “the methods and apparatus described herein may be used to predict or estimate PVT fluid properties used as input to thermodynamic models of reservoirs …”; paragraph 0044 states, “used to measure fluid properties that can be communicated uphole to a data processor 254 and used to predict or estimate PVT fluid properties …” (emphasis mine).; see also paragraphs 0025, 0047, 0054, 0061, 0064-0065, and 0082 for teachings of “models.”)
With respect to claim 11, Hegeman et al differs from the claimed invention in that it does not explicitly disclose: 
determine a need to refine the first prediction of the one or more properties based on an identification that at least a subset of the one or more properties of the downhole fluid in the first prediction are low-uncertainty inputs
access the first prediction as input to generate a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS) based on the determined need to refine the first prediction of the one or more properties
storing the second prediction on one or more non-transitory computer-readable storage media as a characterization of the downhole fluid while refraining from post-processing the measurement of the one or more properties to generate the characterization of the downhole fluid
With respect to claim 11, the following limitations are obvious in view of what Hegeman et al teaches:
determine a need to refine the first prediction of the one or more properties based on an identification that at least a subset of the one or more properties of the downhole fluid in the first prediction are low-uncertainty inputs (paragraph 0072 states, “The training database 2002 can be continuously expanded to refine the performance of the ANN 400 by periodically or aperiodically retraining the ANN 300 using the newly added laboratory-measured data.”; paragraphs 0077-0078 and 0089-0090 disclose an uncertainty value generator with uncertainty values; Although Hegeman et al does not teach the concept of “refinement” and “low-uncertainty inputs” together, it would be obvious to one of ordinary skill in the art, given Hegeman’s teachings of both refinement and uncertainty values, to determine the need to refine predictions based on identification of certain types of uncertainty values, such as low-uncertainty inputs.)
store the second prediction on one or more non-transitory computer-readable storage media as a characterization of the downhole fluid while refraining from post-processing the measurement of the one or more properties to generate the characterization of the downhole fluid  (obvious in view of combination with Yun et al, as described below; Paragraph 0042 of Hegeman et al states, “To store measurement data, or any kind of data, acquired by the DFA tool 200 … the electronics system 214 is provided with a flash memory 236.” It would be obvious to store the output prediction data on such a memory. The second prediction is obvious in view of the teachings of Yun et al NPL, which are described below.)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hegeman et al. The motivation for the skilled artisan in doing so is to gain the benefit of continuously improving the performance of the predictive models used.
With respect to claim 11, Yun et al NPL discloses:
access the first prediction as input to generate a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS) based on the determined need to refine the first prediction of the one or more properties (The abstract of Yun et al states, “a model to forecast short-term load is established by combining the radial basis function (RBF neural network with the adaptive neural fuzzy inference system (ANFIS) … This system integration will improve forecasting accuracy and overcome the defects of the RBF network.” Here, Yun et al NPL teaches using an artificial neural network (RBF) and then refining the results of that with ANFIS in order to achieve improved forecasting accuracy. The principle taught here renders the claimed limitation obvious, as the claimed limitation is directed to refining a first prediction with ANFIS, to achieve a second, more accurate prediction. The claimed limitation is obvious when considered in the context of the refinement and uncertainty teachings of Hegeman et al.) 
With respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yun et al into the invention of Hegeman et al. The motivation for the skilled artisan in doing so is to gain the benefit of even more accurate and reliable predictions.

With respect to claim 20, Hegeman et al discloses:
A non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations (paragraph 0071)
obtaining, at one or more fluid sensors of a fluid analysis tool in a wellbore, a measurement of one or more properties of a downhole fluid, the fluid sensors communicatively coupled with one or more processors (figure 1, reference 125; paragraph 0033 states, “Sensor(s) of the fluid analyzer module 125 may provide measurements as the fluid is being pumped … In the case of optical sensors (e.g., a spectrometer), optical densities received from the optical sensors may be used to compute a formation fluid composition.” See also figure 3 and paragraph 0044, which states, “In some implementations, the example methods and apparatus described herein may be implemented using a permanent downhole sensor tool.” Figure 1 shows an example controller and/or processing system 118, and figure 3 shows a data processor 254. Based on the disclosure, it is clear that the sensors are communicatively coupled to these processors. For example, paragraph 0044 states, “The example wireline tool 250 is provided with one or more sensor(s) 252 … used to measure fluid properties that can be communicated uphole to a data processor 254 and used to predict or estimate PVT fluid properties as described herein.”)
generating, using a model, a first prediction of the one or more properties using the measurement from the one or more fluid sensors (abstract states, “Apparatus and methods to perform downhole fluid analysis using an artificial neural network are disclosed.”; paragraph 0024 states, “the methods and apparatus described herein may be used to predict or estimate PVT fluid properties used as input to thermodynamic models of reservoirs …”; paragraph 0044 states, “used to measure fluid properties that can be communicated uphole to a data processor 254 and used to predict or estimate PVT fluid properties …” (emphasis mine).; see also paragraphs 0025, 0047, 0054, 0061, 0064-0065, and 0082 for teachings of “models.”)
With respect to claim 20, Hegeman et al differs from the claimed invention in that it does not explicitly disclose: 
determining a need to refine the first prediction of the one or more properties based on an identification that at least a subset of the one or more properties of the downhole fluid in the first prediction are low-uncertainty inputs
accessing the first prediction as input to generate a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS) based on the determined need to refine the first prediction of the one or more properties
storing the second prediction on one or more non-transitory computer-readable storage media as a characterization of the downhole fluid while refraining from post-processing the measurement of the one or more properties to generate the characterization of the downhole fluid
With respect to claim 20, the following limitations are obvious in view of what Hegeman et al teaches:
determining a need to refine the first prediction of the one or more properties based on an identification that at least a subset of the one or more properties of the downhole fluid in the first prediction are low-uncertainty inputs (paragraph 0072 states, “The training database 2002 can be continuously expanded to refine the performance of the ANN 400 by periodically or aperiodically retraining the ANN 300 using the newly added laboratory-measured data.”; paragraphs 0077-0078 and 0089-0090 disclose an uncertainty value generator with uncertainty values; Although Hegeman et al does not teach the concept of “refinement” and “low-uncertainty inputs” together, it would be obvious to one of ordinary skill in the art, given Hegeman’s teachings of both refinement and uncertainty values, to determine the need to refine predictions based on identification of certain types of uncertainty values, such as low-uncertainty inputs.)
storing the second prediction on one or more non-transitory computer-readable storage media as a characterization of the downhole fluid while refraining from post-processing the measurement of the one or more properties to generate the characterization of the downhole fluid  (obvious in view of combination with Yun et al, as described below; Paragraph 0042 of Hegeman et al states, “To store measurement data, or any kind of data, acquired by the DFA tool 200 … the electronics system 214 is provided with a flash memory 236.” It would be obvious to store the output prediction data on such a memory. The second prediction is obvious in view of the teachings of Yun et al NPL, which are described below.)
With respect to claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hegeman et al. The motivation for the skilled artisan in doing so is to gain the benefit of continuously improving the performance of the predictive models used.
With respect to claim 20, Yun et al NPL discloses:
accessing the first prediction as input to generate a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS) based on the determined need to refine the first prediction of the one or more properties (The abstract of Yun et al states, “a model to forecast short-term load is established by combining the radial basis function (RBF neural network with the adaptive neural fuzzy inference system (ANFIS) … This system integration will improve forecasting accuracy and overcome the defects of the RBF network.” Here, Yun et al NPL teaches using an artificial neural network (RBF) and then refining the results of that with ANFIS in order to achieve improved forecasting accuracy. The principle taught here renders the claimed limitation obvious, as the claimed limitation is directed to refining a first prediction with ANFIS, to achieve a second, more accurate prediction. The claimed limitation is obvious when considered in the context of the refinement and uncertainty teachings of Hegeman et al.) 
With respect to claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yun et al into the invention of Hegeman et al. The motivation for the skilled artisan in doing so is to gain the benefit of even more accurate and reliable predictions.

With respect to claims 3 and 13, Hegeman et al, as modified, discloses:
wherein the first prediction and the second prediction are generated in real time (obvious in view of combination; Paragraph 0024 of Hegeman states, “Predicted values may also be advantageously used in real time …” Paragraph 0026 of Hegeman states, “so that the ANN can be used during downhole measurement processes to determine downhole fluid properties of extracted formation fluid samples in real time.”) 

With respect to claims 4 and 14, Hegeman et al, as modified, discloses:
wherein the one or more fluid sensors are optical sensors (See paragraph 0033 of Hegeman.)

With respect to claims 6 and 16, Hegeman et al, as modified, discloses:
wherein the one or more properties are selected from one or more of C1-C5 hydrocarbon concentration … (see paragraphs 0072 and 0080 of Hegeman)

With respect to claims 7 and 17, Hegeman et al, as modified, discloses:
wherein the one or more non-transitory computer-readable storage media has instructions stored which are executed by the one or more processors; wherein the one or more non-transitory computer-readable storage media stores fluid data, wherein the ANFIS of the one or more processors generates the second prediction with the fluid data from the one or more non-transitory computer-readable storage media and the first prediction (obvious in view of combination; Hegeman discloses memory and processors and various use cases for them (see, for example, paragraphs 0029, 0041-0042, 0044, 0071, 0073, 0081-0083, and 0088). Reading various types of data and instructions into and out of non-transitory computer-readable storage media is obvious to one of ordinary skill in the art.)

With respect to claims 8 and 18, Hegeman et al, as modified, discloses:
wherein the one or more non-transitory computer-readable media has instructions stored which are executed by the one or more processors; wherein the one or more non-transitory computer-readable storage media stores fluid data; wherein the ANFIS of the one or more processors generates the second prediction with the fluid data from the one or more non-transitory computer-readable storage media and the measurement of the one or more properties from the one or more fluid sensors (obvious in view of combination; Hegeman discloses memory and processors and various use cases for them (see, for example, paragraphs 0029, 0041-0042, 0044, 0071, 0073, 0081-0083, and 0088). Reading various types of data and instructions into and out of non-transitory computer-readable storage media is obvious to one of ordinary skill in the art.)

With respect to claims 9 and 19, Hegeman et al, as modified, discloses:
receiving, via the one or more non-transitory computer-readable storage media from the one or more processors, data comprising the first prediction (obvious in view of combination; Hegeman discloses memory and processors and various use cases for them (see, for example, paragraphs 0029, 0041-0042, 0044, 0071, 0073, 0081-0083, and 0088). Reading various types of data and instructions into and out of non-transitory computer-readable storage media is obvious to one of ordinary skill in the art.)
storing, via the one or more non-transitory computer-readable storage media, the data comprising the first prediction (obvious in view of combination; Hegeman discloses memory and processors and various use cases for them (see, for example, paragraphs 0029, 0041-0042, 0044, 0071, 0073, 0081-0083, and 0088). Reading various types of data and instructions into and out of non-transitory computer-readable storage media is obvious to one of ordinary skill in the art.)

With respect to claim 10, Hegeman et al, as modified, discloses:
further comprising: transmitting the second prediction uphole (obvious in view of combination; As stated above, paragraph 0044 of Hegeman et al discloses, “used to measure fluid properties that can be communicated uphole to a data processor 254 …” The secondary art teaches the second prediction.)

With respect to claims 21-22, Hegeman et al, as modified, discloses: 
determining which of the one or more properties of the first prediction are below an uncertainty threshold (figure 12, reference 2012 of Hegeman et al shows an uncertainty value generator; figure 14, references 2210-2216 of Hegeman et al show storing of uncertainty data, determining consistency of measurements, determining quality of output data, and presenting uncertainty value in association with output data; paragraph 0090 of Hegeman et al state, “The data presenter 2014 then presents the uncertainty value in association with its respective output data (block 2216) … determine whether the certainty of the output data is sufficient to use the output data.” Determining whether data is below an uncertainty threshold is obvious to the determination of whether the certainty of the output data is sufficient to use.)
wherein the second prediction is generated for the one or more properties of the downhole fluid that are below the uncertainty threshold to improve the accuracy of the first prediction (obvious in view of combination; It’s been established by the secondary references that hybrid approaches (such as neural network ensembles and using ANFIS) are known to improve prediction capability of an artificial neural network (ANN). It would be obvious to one of ordinary skill in the art to only incorporate such improvements if it is determined that the certainty output data of the ANN is insufficient.)

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al (US PgPub 20090030858) in view of Yun et al NPL (Yun, Zhang; Quan, Zhou; Caixin, Sun; Shaolan, Lei; Yuming, Liu; and Yang, Song. (2008). RBF Neural Network and ANFIS-Based Short-Term Load Forecasting Approach in Real-Time Price Environment. IEEE Transactions on Power Systems, 23(2), 853-858.), as applied to claims 1, 3-4, 6-11, 13-14, and 16-22 above, and further in view of Perkins et al (US Pat 9851340).

With respect to claims 5 and 15, Hegeman et al, as modified, discloses:
The method of claim 4 (as applied to claim 4 above)
The fluid analysis tool of claim 14 (as applied to claim 14 above)
With respect to claims 5 and 15, Hegeman et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the optical sensors are analyte specific broadband filters
With respect to claims 5 and 15, Perkins et al discloses:
wherein the optical sensors are analyte specific broadband filters (obvious in view of combination; Paragraph 0017 of the applicant’s specification states, “The fluid sensors 52 can be optical sensors. In other examples, the fluid sensors 52 can be analyte specific broadband filters, for example HALLIBURTON® ICE CORE® sensors.” The abstract of Perkins et al discloses, “In some implementations, optical analysis systems use an integrated computational element (ICE) that includes a planar waveguide configured as an ICE core.” Furthermore, under the OTHER PUBLICATIONS section on page 2, Perkins et al discloses two 2013 references that teach ICE Core. In view of the applicant’s specification, the examiner will construe the disclosure of ICE Core to anticipate the claimed “analyte specific broadband filters,” since the applicant’s specification states that the HALLIBURTON ICE CORE sensors are an example of analyte specific broadband filters. As discussed above, Hegeman discloses optical sensors (paragraph 0033). It would be obvious to one of ordinary skill in the art to use ICE core sensors in place of the optical sensors, since the ICE core sensors appear to be an obvious replacement. The rationale for doing so is design incentives or market forces prompting variations. The prior art teaches a base device similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.)  
With respect to claims 5 and 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Perkins et al into the invention of modified Hegeman et al. The motivation for the skilled artisan in doing so is to gain the benefit of identifying the presence and proportions of specific fluid components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/06/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        07/11/2022